Order entered June 12, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00718-CV

  RSL FUNDING, LLC AND RSL SPECIAL-IV, LIMITED PARTNERSHIP, Appellant

                                              V.

                              RICKEY NEWSOME, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-14-14580-L

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       By letter dated June 10, 2015 appellee requested that the Court clarify whether the

Court’s June 10, 2015 order staying all proceedings should be construed to stay the mediation

scheduled for June 16, 2015. We treat appellee’s letter as a motion to clarify our order, GRANT

the motion and clarify our order as follows. We ORDER the mediation presently scheduled for

June 16, 2015 STAYED. The Court’s June 10, 2015 order remains in effect.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE